ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                   )
                                               )
RECO Rishad Engineering Construction ORG )              ASBCA No. 60447
                                               )
Under Contract No. W91B4M-07-C-7228            )

APPEARANCE FOR THE APPELLANT:                           Mr. Burhan Jan
                                                         CEO & President

APPEARANCES FOR THE GOVERNMENT:                         Raymond M. Saunders, Esq.
                                                         Army Chief Trial Attorney
                                                        MAJ Julie A. Glascott, JA
                                                         Trial Attorney

                   ORDER OF ADMINISTRATIVE DISMISSAL

       By letters dated 30 March 2016 and 22 April 2016 the parties confirmed that
ASBCA No. 60447 duplicates the earlier docketed appeal ASBCA No. 60444.
Appellant apparently submitted two notices of appeal from the same contracting
officer's final decision. The Recorder's office docketed both filings. The latter
appeal, ASBCA No. 60447, is administratively dismissed from the Board's docket.

      Dated: 3 May 2016



                                                   JEF~}J~L·
                                                   Recorder
                                                   Armed Services Board
                                                   of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Administrative
Dismissal of the Armed Services Board of Contract Appeals in ASBCA No. 60447,
Appeal of RECO Rishad Engineering Construction ORG, rendered in conformance
with the Board's Charter.

      Dated:


                                                   JEFFREY D. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals